UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-1879


PASCAL KOUADIO,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 17, 2014                 Decided:   January 31, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Godwill C. Tachi, TACHI LAW FIRM, LLC, Greenbelt, Maryland, for
Petitioner. Stuart F. Delery, Assistant Attorney General,
William C. Peachey, Assistant Director, Mona Maria Yousif,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pascal    Kouadio,         a    native       and   citizen      of    the    Ivory

Coast,    petitions        for    review       of    an    order       of    the    Board   of

Immigration Appeals (Board) denying his motion to reconsider.

We   have    reviewed       the     administrative              record       and    Kouadio’s

contentions and find that we lack jurisdiction over the claims

challenging    the    Board’s       order      of     March      19,    2013,      from   which

Kouadio     failed    to    file    a       timely    petition         for   review.        See

Stone v. INS, 514 U.S. 386, 405 (1995).                         Accordingly, we dismiss

the petition for review in part with respect to those claims.

Next, after reviewing Kouadio’s claims relative to the instant

order under review, we conclude that the Board did not abuse its

discretion in denying the motion to reconsider.                               See 8 C.F.R.

§ 1003.2(a) (2013).           We therefore deny the petition for review

in part for the reasons stated by the Board.                           See In re: Kouadio

(B.I.A. June 14, 2013).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this      court       and    argument      would      not    aid    the

decisional process.

                                                          PETITION DISMISSED IN PART;
                                                                       DENIED IN PART




                                               2